DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021, 12/30/2021 and 04/21/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 21-40 have been examined.
	Claims 1-20 have been cancelled.
Abstract
The abstract of the disclosure is objected to because The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 wards while current abstract contain 157 words. The form and legal phraseology often used in patient claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required. See MPEP § 608.01 (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10698406B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 21 of the application discloses “An autonomous driving device that is configured to execute autonomous driving control of a vehicle, the device comprising: an electronic control unit programmed to: start an autonomous driving control according to a second travel plan, after setting the second travel plan different from a first travel plan, based on a peripheral state of the vehicle and a state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan, wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger.”, while in the approved claim 1 of the patent discloses “An autonomous driving device that is configured to automatically start an autonomous driving control of a vehicle when an autonomous driving start condition is satisfied, the autonomous driving device comprising: an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel plan based on a peripheral state of the vehicle and a state of the vehicle after the input of the override operation by the occupant; an autonomous driving restore determination unit configured to determine whether or not to restore the autonomous driving control with the autonomous driving control which is based on the second travel plan after the input of the override operation by the occupant based on operation parameters relating to the override operation, the first travel plan, and the second travel plan; and a vehicle control unit configured to automatically start the autonomous driving control which is based on the second travel plan after the autonomous driving control is released by the autonomous driving release unit and when the autonomous driving restore determination unit determines to restore the autonomous driving control.”, with in view of patented claim 2 “The autonomous driving device according to claim 1, wherein the autonomous driving restore determination unit is configured to determine that the restoration of the autonomous driving control is possible if the operation parameter is larger than a set value and when a difference between a position on a route in the first travel plan and a position on a route in the second travel plan is longer than a set distance.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 21 is similar/same/identical to the patent claims 1+2 limitations.
In the claim 32 of the application discloses “An electronic-device implemented vehicle control method of autonomous driving control of a vehicle, the method comprising: starting an autonomous driving control according to a second travel plan, after setting the second travel plan different from a first travel plan, based on a peripheral state of the vehicle and a state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan, wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger.”, while in the approved claim 1 of the patent discloses “An autonomous driving device that is configured to automatically start an autonomous driving control of a vehicle when an autonomous driving start condition is satisfied, the autonomous driving device comprising: an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel plan based on a peripheral state of the vehicle and a state of the vehicle after the input of the override operation by the occupant; an autonomous driving restore determination unit configured to determine whether or not to restore the autonomous driving control with the autonomous driving control which is based on the second travel plan after the input of the override operation by the occupant based on operation parameters relating to the override operation, the first travel plan, and the second travel plan; and a vehicle control unit configured to automatically start the autonomous driving control which is based on the second travel plan after the autonomous driving control is released by the autonomous driving release unit and when the autonomous driving restore determination unit determines to restore the autonomous driving control.”, with in view of patented claim 2 “The autonomous driving device according to claim 1, wherein the autonomous driving restore determination unit is configured to determine that the restoration of the autonomous driving control is possible if the operation parameter is larger than a set value and when a difference between a position on a route in the first travel plan and a position on a route in the second travel plan is longer than a set distance.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 32 is similar/same/identical to the patent claims 1+2 limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 24, 27, 32, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US20180088572A1), and further in view of Zych (US20190004522A1).
Claim.21 Uchida discloses an autonomous driving device that is configured to execute autonomous driving control of a vehicle (see at least abstract, an autonomous driving control apparatus ), the device comprising: an electronic control unit programmed (see at least fig.1, element 100 is an autonomous driving control apparatus, element 101 is an autonomous driving control, p20) to: start an autonomous driving control (see at least fig.2-4) according to a second travel plan, after setting the second travel plan different from the a first travel plan, based on a peripheral state of the vehicle and a state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan (see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142).
Uchida does not disclose wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger.
However, Zych discloses wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger (see at least fig.1-5, p26, the motion planning system can include an optimization planner or other iterative solver or regulator that optimizes over a first set of cost functions to generate the primary motion plan and also optimize over a second set of cost functions to generate the secondary motion plan, p81-84, cost functions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Uchida to include wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger by Zych in order to for switching a control of the autonomous vehicle from the primary motion plan to the secondary motion plan (see Zych’s p4).
Claim.24 Uchida discloses wherein the electronic control unit is further programmed to newly generate a travel plan based on the peripheral situation of the vehicle and the state of the vehicle immediately after the input of the intervention override operation, and set the generated travel plan as the second travel plan (see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142, p24, the peripheral status recognition unit 105, p28).
Claim.27 Uchida discloses wherein the electronic control unit is further programmed to: set one of a plurality of travel plan candidates generated based on the peripheral situation of the vehicle and the state of the vehicle as the first travel plan (see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142, p24, the peripheral status recognition unit 105, p28).
Uchida does not disclose wherein after the input of the intervention override operation by the occupant, set a travel plan candidate that is another one of the plurality of travel plan candidates and has the closet route to the position of the vehicle immediately after the input, as the second travel plan.
However, Zych discloses wherein after the input of the intervention override operation by the occupant, set a travel plan candidate that is another one of the plurality of travel plan candidates and has the closet route to the position of the vehicle immediately after the input, as the second travel plan (see at least fig.1-5, p26, the motion planning system can include an optimization planner or other iterative solver or regulator that optimizes over a first set of cost functions to generate the primary motion plan and also optimize over a second set of cost functions to generate the secondary motion plan, p81-84, cost functions, p16, p47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Uchida to include wherein after the input of the intervention override operation by the occupant, set a travel plan candidate that is another one of the plurality of travel plan candidates and has the closet route to the position of the vehicle immediately after the input, as the second travel plan by Zych in order to for switching a control of the autonomous vehicle from the primary motion plan to the secondary motion plan (see Zych’s p4).
Claim.32 Uchida discloses an electronic-device implemented vehicle control method of autonomous driving control of a vehicle (see at least abstract, an autonomous driving control apparatus ), the method comprising: staring an autonomous driving control (see at least fig.2-4) according to a second travel plan, after setting the second travel plan different from a first travel plan, based on a peripheral state of  the vehicle and a  state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan(see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142).
Uchida does not disclose wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger.
However, Zych discloses wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger (see at least fig.1-5, p26, the motion planning system can include an optimization planner or other iterative solver or regulator that optimizes over a first set of cost functions to generate the primary motion plan and also optimize over a second set of cost functions to generate the secondary motion plan, p81-84, cost functions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Uchida to include wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger by Zych in order to for switching a control of the autonomous vehicle from the primary motion plan to the secondary motion plan (see Zych’s p4).
	Claim.35 Uchida discloses further comprising newly generating a travel plan based on the peripheral situation of the vehicle and the state of the vehicle immediately after the input of the intervention override operation, and setting the generated travel plan as the second travel plan (see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142, p24, the peripheral status recognition unit 105, p28).
Claim.38 Uchida discloses further comprising setting one of a plurality of travel plan candidates generated based on the peripheral situation of the vehicle and the state of the vehicle as the first travel plan(see at least fig.2-4, p2, the system can start autonomous driving or not in response to a passenger’s operation to start the autonomous droving,  and then responds to the passenger, p4,  S208, control with acceleration or deceleration of specified value or higher is performed?, S209, cancellation condition is satisfied”, p125-126, the autonomous driving control unit 101 acquires information about the speed limit from the map information 108 or from a sign recognized by the peripheral status recognition unit 105 and judges that deceleration is required, p142, p24, the peripheral status recognition unit 105, p28).
Uchida does not disclose wherein, after the input of the intervention override operation by the occupant, setting a travel plan candidate that is another one of the plurality of travel plan candidates and has the closest route to the position of the vehicle immediately after the input, as the second travel plan.
However, Zych discloses wherein, after the input of the intervention override operation by the occupant, setting a travel plan candidate that is another one of the plurality of travel plan candidates and has the closest route to the position of the vehicle immediately after the input, as the second travel plan (see at least fig.1-5, p26, the motion planning system can include an optimization planner or other iterative solver or regulator that optimizes over a first set of cost functions to generate the primary motion plan and also optimize over a second set of cost functions to generate the secondary motion plan, p81-84, cost functions, p16, p47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Uchida to include wherein, after the input of the intervention override operation by the occupant, setting a travel plan candidate that is another one of the plurality of travel plan candidates and has the closest route to the position of the vehicle immediately after the input, as the second travel plan by Zych in order to for switching a control of the autonomous vehicle from the primary motion plan to the secondary motion plan (see Zych’s p4).
Allowable Subject Matter
Claims 22-23, 25-26, 28-31, 33-34, 36-37, 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This objection is under the assumption of amendments being made to overcome the 35 U.S.C. 103 and under double patenting rejections recited above in this office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Uchida discloses automated driving control unit that controls a vehicle in the automated control mode and information notification unit notifies the vehicle occupant. The automated driving control unit is configured so as to perform the notification control in order to notify the information notification unit that driving operation needs to be performed by vehicle occupant after the automated driving mode is switched to manual driving mode.
In regards to claims 21 +22, Uchida either individually or in combination with other prior art fails to teach or render obvious an electronic control unit programmed to: start an autonomous driving control according to a second travel plan, after setting the second travel plan different from a first travel plan, based on a peripheral state of the vehicle and a state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan, wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger and whether a restoration of the autonomous driving control is possible based upon the operation parameter being larger than a set value and when a difference between a position on a route in the first travel plan and a position on a route in the second travel plan is longer than a set distance.
In regards to claims 32+33, Uchida either individually or in combination with other prior art fails to teach or render obvious starting an autonomous driving control according to a second travel plan, after setting the second travel plan different from a first travel plan, based on a peripheral state of the vehicle and a state of the vehicle immediately after input of an intervention override operation, when the intervention override operation is input by an occupant of the vehicle, during execution of the autonomous driving control according to the first travel plan, wherein the second travel plan is set to have difference from the first travel plan that is larger as an operation parameter related to the intervention operation becomes larger and determining whether a restoration of the autonomous driving control is possible based upon the operation parameter being larger than a set value and when a difference between a position on a route in the first travel plan and a position on a route in the second travel plan is longer than a set distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662